DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 06/08/2022.  
 
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazehaya et al. (U.S. Pub. 20170150464).

Regarding claim 1 Kazehaya disclose a method for actuating execution units, comprising:
providing (100) a physical network of series sub-chains of execution units para. 124, “In FIG. 7, a plurality of nodes (network apparatuses or data transfer devices) are coupled to each other in a ring form”, the individual sub-chains being addressed in series such that upon failure of an execution unit the rest of the sub-chain fails para. 124, “On a ring network formed in a ring topology, a flow of data ceases when a fault occurs in even one of nodes (network apparatuses or data transfer devices)”, 
each sub-chain initially having exactly one upstream communication node (ICN), the communication nodes (ICN) of the individual sub-chains are chained together in series such that there is a communication chain of upstream communication nodes (ICN) para. 124, “a frame is transmitted from the primary port to the transit node #1. In the second route, on the other hand, a frame is transmitted from the secondary port”, 
with individual communication nodes (ICN) switched to be passive in such a way that the rest of the communication chain persists para. 127, “the master node is a node monitoring whether the ring is in a normal state”,
wherein the communication nodes (ICN) each have at least one input interface and at least one output interface and the at least one input interface and the at least one output interface are explicitly lockable para. 126, “The primary port is coupled to the transit node #1. The secondary port is coupled to the transit node #4.”; 
sequentially checking (101) each of the sub-chains by means of a query to the corresponding upstream communication node (ICN) para. 127, “The master node transmits a health check frame from the primary port (Primary Port). The health check frame is transferred from the transit node #1 through the transit node #2, the transit node #3, and the transit node #4 to the master node in this order”, which upstream communication node assigns (102) a unique identifier to each execution unit of the sub-chain that each execution unit in the network is assigned a unique identifier para. 128, “The master node determines the normality of the network on the basis of whether or not the health check frame transmitted from the primary port goes around the ring and returns from the secondary port”; and
actuating (103) at least one execution unit, by means of the upstream communication node (ICN), with a command generated by a control unit upstream from the communication chain para. 177, “The control of the BBUs 3 is performed by sending a main signal including a signal and information for BBU control to the target BBUs 3 via the intra-device SW 32”.  
Regarding claim 2 Kazehaya disclose, wherein the (103) comprises a read operation or a write operation para. 177, “The state managing unit 56 manages the management table 55 (reads and writes (updates) information from and to the management table 55)”
Regarding claim 3 Kazehaya disclose, wherein the unique identifier takes the form of an address, a numbering or a name para. 145, “The information may be for example a flag, or may be a code indicating a “master” or a “transit (number)”.  
Regarding claim 4 Kazehaya disclose, wherein when the execution unit is (103) for reading there is only communication with the sub-chain which includes the (103) execution unit para. 128, “When the health check frame returns, the master node determines that the network is normal”.  
Regarding claim 5 Kazehaya disclose, wherein the at least one input interface and the at least one output interface can be blocked by the control unit or the associated communication node (ICN) para. 130, “the secondary port is set in a blocking (Blocking) state in which the secondary port receives the health check frame and control frames notifying the location of a fault”.  
Regarding claim 6 Kazehaya disclose, wherein the at least one input interface and the at least one output interface can be blocked as a function of a provided identifier para. 165, “the BBU #1 changes the state of the secondary port from forwarding to blocking”.  
Regarding claim 7 Kazehaya disclose, wherein the individual identifiers are conveyed to the control unit sequentially para. 132, “the transit node #1 and the transit node #2 transmit a control frame to the master node to notify the master node that the fault has occurred”.  
Regarding claim 8 Kazehaya disclose, wherein the identifiers from the sub-chain from which the corresponding communication node (ICN) is upstream are conveyed to each communication node para. 129, “The transit nodes (Transit Nodes) #1 to #4 are nodes that transfer the health check frame from the master node as it is, and which transmit a control frame to the master node”.  
Regarding claim 9 Kazehaya disclose, wherein the execution units are segmented into the sub-chains para. 170, “The intra-device SW performs packet switching for transmission and reception of packets between the blocks within the BBU 3 (between the NW terminating units 31, the PTP processing unit 33, the BB unit 35, the CPRI IF 36, the ring/PTP control unit 38, and the monitoring control unit 37”. 
Claim 10 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Claim 11 recites a computer–program product corresponding to the apparatus of claim 10 and thus is rejected under the same reason set forth in the rejection of claim 10.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kampmann et al. (U.S. Pub. 20150103830), which disclose, the handling of data transfers in a network with a ring topology.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471
 
/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471